Citation Nr: 1332808	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  07-09 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for psychiatric disability other than posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 50 percent for PTSD, to include a total rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Eric A. Gang, Esq.


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from February 1965 to October 1968 and from August 1969 to January 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran failed to report for a videoconference hearing before the Board in October 2008.  He has not requested that the hearing be rescheduled.  Accordingly, his request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) .

When this case was most recently before the Board in March 2013, it was remanded for further development.


REMAND

The issue of entitlement to service connection for psychiatric disability other than PTSD was remanded by the Board in March 2013 in order to obtain an addendum opinion from a VA psychologist who conducted a March 2012 VA examination.  With regard to whether there was a relationship between the service-connected PTSD and the Veteran's documented substance abuse, the March 2012 examiner noted the Veteran had a long history of addiction to alcohol, cocaine and cannabis.  The examiner stated that there, "was no distinct evidence to support an exacerbation or etiology of addictive diagnoses associated with his Vietnam war (to include his service-connected disability of PTSD)."  The examiner found that it would be mere speculation at the time of the examination to comment on the possibility of any relationship of the Veteran's addictive disorder diagnoses to his Vietnam war service.  The Board determined that the March 2012 etiology opinion is insufficient as it is not supported by adequate rationale.  The Board determined that the examiner who conducted the March 2012 VA mental disorders examination was to be contacted and a request be made that he prepare an addendum to the examination report which sets out his rationale for why he determined that the pertinent etiology opinion could not be provided without resort to speculation.  

In June 2013, an addendum opinion was provided.  Unfortunately, the Board finds that the June 2013 addendum is not responsive to the Board's March 2013 remand instructions.  With regard to why the examiner determined that the Veteran did not have a substance abuse disorder secondary to the service-connected PTSD, the examiner merely summarized the evidence of record including reports of VA examinations conducted in 2006, 2007 and 2009.  The examiner observed that the examiners who conducted the prior VA examinations determined that the Veteran did not have a substance abuse disorder secondary to his PTSD.  The examiner then wrote that, after a careful review of the available documentation and medical evidence, it was his opinion that the Veteran's substance abuse disorders were not caused by or permanently worsened by the service-connected PTSD.  The Board finds that the June 2013 addendum does not include adequate rationale for why the examiner determined that the Veteran did not have a substance abuse disorder secondary to his PTSD.  The examiner also did not provide a rationale for why he determined previously that he could not provide an etiology opinion without resort to speculation.  As such, the addendum is not responsive to the Board's directive.  Since the March 2012 examiner seems to be unable to comply with the Board's directive, the Board has determined that the Veteran should be afforded another examination by different examiner with sufficient expertise to provide the required opinions with supporting rationale.

The Board finds that the issue of entitlement to an increased rating for PTSD to include entitlement to TDIU is inextricably intertwined with the claim of entitlement to service connection for psychiatric disability other than PTSD.  As such, it must also be remanded.  

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, arrange for the Veteran to be provided an examination by a psychiatrist or psychologist, other than the psychologist who performed the March 2012 examination, to determine the nature and etiology of all acquired disorders present during the period of the claim, and the current degree of severity of the service-connected psychiatric disability.

The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the review of the Veteran's pertinent history and the examination results, the examiner should identify each acquired psychiatric disorder (other than PTSD) that has been present during the period of this claim.  With respect to each of those disorders other than substance abuse disorders, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or permanently worsened by his PTSD.  With respect to each substance abuse disorder present during the period of the claim, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's PTSD and/or any other service-connected disorder.

The examiner should also identify all symptoms and impairment associated with the service-connected psychiatric disability.  In addition, the examiner should provide an opinion as to whether the Veteran's service-connected psychiatric disability is sufficient by itself to render him unemployable.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion because it would require speculation, the examiner should so state and explain why the opinion would require speculation.

The RO should ensure that the examiner provides all information required for rating purposes and adequate rationale for all opinions expressed.

3.  Undertake any other indicated development. 

4.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                     (CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

